Order unanimously affirmed with costs. *1106Memorandum: Supreme Court is vested with broad discretion in supervising disclosure (see, Matter of Love Canal Actions, 161 AD2d 1169, 1170; Sarbro Realty Corp. v Kradjian, 116 AD2d 866, 867). We conclude that the court did not abuse its discretion in denying plaintiffs request for discovery of information relating to other Tops employees. (Appeal from Order of Supreme Court, Monroe County, Affronti, J. — Discovery.) Present — Callahan, J. P., Boomer, Lawton, Boehm and Davis, JJ.